ON MOTION FOR REHEARING.
Chief Justice Hickman
delivered the opinion of the Court.
In his motion for rehearing respondent complains of our failure to discuss points 16, 17, 18, 19, 29, 30, 31, and 32 in the brief filed by him as appellant in the Court of Civil Appeals. Points 31 and 32 present immaterial questions. The other points relate to procedural matters. These points are without merit and to write on them would serve no purpose. They are all overruled.
We have re-examined our holdings in the original opinion in the light of the arguments advanced in support of the motion for rehearing, and are still of the opinion that the questions therein discussed were correctly decided. The motion for rehearing will, therefore, be overruled.
Opinion delivered May 4, 1949.
Second motion for rehearing overruled June 1, 1949.